DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 5, 8-11, 14-16, and 19-20 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jim Edwards on June 11, 2021.
The following claims will replace all previous versions:
Claim 1. (Currently Amended) A system for front-end validation of a data file requiring processing by a plurality of downstream computing systems, the system comprising: 
a first front-end computing platform disposed in a distributed computing network and including a first memory and at least one first processor in communication with the memory; 
the plurality of downstream computing systems; 
a second front-end computing platform disposed in the distributed computing network and including a second memory and at least one second processor in communication with the memory; and 
a data file validation application stored in the second memory, executable by the at least one second processor and configured to: 
in response to receiving [[a]] the data file[[,]]: 
a) identify (i) two or more of the plurality of downstream computing systems that will process the data file, and (ii) one or more file format attributes of the data file, and 
(b) scan the data file to identify data entries in predetermined mandatory data fields plurality of downstream computing systems; 
access the centralized data file validation requirements database to retrieve data file validation requirements for the two or more of the plurality of downstream computing systems[[,]]; 
validate that 
(i) the one or more file format attributes of the data file are compliant with the retrieved data file validation requirements of the two or plurality of downstream computing systems by performing pattern matching of the one or more file format attributes to the retrieved data file validation requirements, and 
(ii) a syntax and format of the data entries in the predetermined mandatory data fields are compliant plurality of downstream computing systems by verifying that common file format attributes associated with the two or more of the plurality of downstream computing systems match the syntax and format of the data entries[[,]]; and Appl. No.: 16/025,299 Amdt. Dated: March 16, 2021 Reply to Office Action of December 18, 2020 
Page 3 of 14in response to the validating, authorize the data file for processing by the two or more of the plurality of downstream computing systems.  
Claims 2-4 (Canceled)  
  	Claim 5. (Currently Amended) The system of Claim 1, wherein the centralized data file validation requirements database is in active communication with [[a]] the plurality of one or more data file validation requirements stored in the centralized data file validation requirements database.  
Claims 6-7. (Canceled) 


Claim 8. (Currently Amended) The system of Claim [[7]] 1, wherein the data file validation application is further configured to: 
validate that the one or more file format attributes of the data file are compliant with the retrieved data file validation requirements of the two or more of the plurality of downstream computing systems by, in response to the Appl. No.: 16/025,299verifying that the common file format attributes do match the retrieved data file validation requirements, verifying one or more unique format attributes for at least one of the two or more of the plurality of downstream computing systems match the retrieved data file validation requirements.  
Claim 9. (Original) The system of Claim 1, further comprising: 
a third front-end computing platform disposed in a distributed computing network and including a third memory and at least one third processor in communication with the memory; and 
a plurality of data file entry applications stored in the third memory, executable by the third processor and configured to provide user interfaces for inputting the data file and initiating communication of the data file to the data file validation application.  
Claim 10. (Currently Amended) The system of Claim 9, wherein the data file validation application is further configured to: 
in response to the validating the one or more file format attributes of the data file, communicate, via one of the data file entry applications used to initiate communication of the data file, a first real-time notification that is configured to indicate that the data file has been validated and that data processing by the two or more of the plurality of downstream computing systems is ensuing; and 
one or more file format attributes of the data file based on non-compliance with the retrieved data file validation requirements of the two or more of the plurality of downstream computing systems, communicate, via one of the data file entry applications used to initiate communication of the data file, a real-time notification that is configured to indicate expected formatting requirements and a need to re-submit the data file that meets the expected formatting requirements.  
Claim 11. (Currently Amended) A computer-implemented method for front-end validation of a data file requiring processing by a plurality of downstream computing systems, the method executed by a computing device processor and comprising: 
in response to receiving [[a]] the data file[[,]]:
a) identifying, by at least one front-end computing platform, (i) two or more of the plurality of downstream computing systems that will process the data file, and (ii) one or more file format attributes of the data file, and
(b) scanning, by the at least one front-end computing platform, the data file to identify data entries in predetermined mandatory data fields required for performing processing by the two or more of the plurality of downstream computing systems;
accessing, by the at least one front-end computing platform, a centralized data file validation requirements database to retrieve data file validation requirements for the two or more of the plurality of downstream computing systems
, by the at least one front-end computing platform, that 
(i) the one or more file format attributes of the data file being compliant with the retrieved data file validation requirements of the two or more of the plurality of downstream computing systems by performing pattern matching of the one or more file format attributes to the retrieved data file validation requirements, and 
(ii) a syntax and format of the data entries in the predetermined mandatory data fields are compliant plurality of downstream computing systems by verifying that common file format attributes associated with the two or more of the plurality of downstream computing systems match the syntax and format of the data entries Appl. No.: 16/025,299Reply to Office Action of December 18, 2020; and 
in response to the validating, authorizing, by the at least one front-end computing platform, the data file for processing by the two or more of the plurality of downstream computing systems.  
Claims 12-13. (Canceled)
Claim 14. (Currently Amended) The computer-implemented method of Claim [[13]] 11, wherein validating further comprises: 

in response to the verifying, by the at least one front-end computing platform, that the common format attributes do match the retrieved data file validation requirements, plurality of downstream computing systems match the data file.  
Claim 15. (Currently Amended) The computer-implemented method of Claim 11, further comprising one of: 
in response to the validating the one or more file format attributes of the data file, communicating, by the at least one front-end computing platform via one of the data file entry applications used to initiate communication of the data file, a first real-time notification that is configured to indicate that the data file has been validated and that data processing by the two or more of the plurality of downstream computing systems is ensuing; and 
in response to failing to validate the one or more file format attributes of the data file based on non-compliance with the retrieved data file validation requirements of the two or more of the plurality of downstream computing systems, communicating, by the at least one front-end computing platform via one of the data file entry applications used to initiate communication of the data file, a real-time notification that is configured to indicate expected formatting requirements and a need to re-submit the data file that meets the expected formatting requirements.  
Claim 16. (Currently Amended) A computer program product including a non- transitory computer-readable medium, the computer-readable medium comprising: 
a first set of codes for causing a computer of at least one front-end computing platform to, in response to receiving a data file[[,]]:
a plurality of downstream computing systems that will process the data file, and (ii) one or more file format attributes of the data file, and 
(b) scan the data file to identify data entries in predetermined mandatory data fields plurality of downstream computing systems; 
a second set of codes for causing [[a]] the computer to access a centralized data file validation requirements database to retrieve file validation requirements for the two or more of the plurality of downstream computing systems; 
a third set of codes for causing [[a]] the computer to validate that 
(i) the one or more file format attributes of the data file are compliant with the retrieved data file validation requirements of the two or more of the plurality of downstream computing systems by performing pattern matching of the one or more file format attributes to the retrieved data file validation requirements, and 
(ii) a syntax and format of the data entries in the predetermined mandatory data fields are compliant plurality of downstream computing systems by verifying that common file format attributes associated with the two or more of the plurality of downstream computing systems match the syntax and format of the data entries; and 
the computer to, in response to the validating, authorize the data file for processing by the two or more of the plurality of downstream computing systems.  
Claims 17-18. (Canceled)
Claim 19. (Currently Amended) The computer program product of Claim 16, wherein the third set of codes is further configured to cause the computer to: 
in response to the verifying that the common format attributes do match the retrieved data file validation requirements, verify one or more unique format attributes for at least one of the two or more of the plurality of downstream computing systems match the data file.  
Claim 20. (Currently Amended) The computer program product of Claim 16, further comprising: 
a fifth set of codes for causing a computer to (i) in response to failing to validate the one or more file format attributes of the data file based on non-compliance with the retrieved data file validation requirements of the two or more of the plurality of downstream computing systems, communicate, via one of the data file entry applications used to initiate communication of the data file, a real-time notification that is configured to indicate expected formatting requirements and a need to re-submit the data file that meets the expected formatting requirements, and (ii) in response to the validating the one or more file format attributes of the data file, communicate, via one of the data file entry applications used to initiate communication of the data file, a first real-two or more of the plurality of downstream computing systems is ensuing.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Rieger et al. (Pub. No. US 2011/0138064) teaches delivering content to a user so as to optimize and enhance the "experience" of the content.An optimization and monitoring entity (OME) is used which determines, evaluates, and provides notification and/or recommendation of alternative content delivery platforms which are available to a user. The OME receives requests for content forwarded from a content server containing information identifying requesting devices and/or subscriber accounts. The OME examines the capabilities of the registered devices, and identifies/recommends alternative devices based on e.g., video/audio quality, picture size, bandwidth availability, and/or any other additional capabilities of the client devices. 
ii)	Tischer et al. (Pub. No. US 2011/0093390) teaches aggregating and accessing data according to user information. An interface device for providing data between a first device and a second device comprises an input, an output, logic, and a repository for storing personal data and data associated with one or more users. The input of the interface device receives data in a first format from the first device. The logic receives a data request, identifies a second device for receiving the data, identifies a second format for the second device, and translates the data to the second format. The translated data is then transmitted to the second device via the output. 
Ghatage et al. (Pub. No. US 2018/0373711) teaches data extraction and automatic validation from digitized documents in non-editable formats. Paper documents are digitized or converted into formats suitable for storage on computers or other digital devices. The digitized documents are classified into one of a plurality of document types and based on the document type, document processing rules are selected for analyzing the digitized documents to enable data extraction and automatic validation. The positions and values of the data fields in the digitized documents are obtained using machine learning techniques. The data field values are automatically validated and assigned confidence scores. Data fields with low confidence scores are flagged for manual review. 
iv)	Bollerud (Pub. No. US 2003/0149742) teaches a content staging system enables the content providers to localize and verify the accuracy and error-free status of their content so that it may be made available to clients desiring the content while minimizing or preventing any errors before posting on the Internet. In order for these content providers to be able to publish their data to the website, they must first copy their data and attributes to the staging system. This staging system processes the data in a timely manner and makes it available to the content provider who submitted it in a first-in, first-out queue.  




Cohen et al. (Pub. No. US 2012/0030556) teaches presenting data to a user wherein the data received via a communication channel is replaced by data derived inter-alia by execution of instructions which were not executed during the original processing for presentation. Additionally or alternatively, in some cases at least some of the data transferred via a communication channel is in a form which excludes instruction(s) that could possibly be unacceptable to security module(s) and/or excludes instruction(s) that may be unsupported by a potential receiving system. In these cases, excluded instruction(s) are recovered and executed during the processing for presentation to a user.
vi)	Kramer et al. (Pub. No. US 2015/0269212) teaches a data-logging framework ("logger") includes a configuration file in which an application can define various data fields and locations at which the data fields are to be logged. Some data fields include validating functions that are used by the logger to determine whether a value of a data field is valid. The application can also define (a) canonical data fields using the logger and (b) derived data fields. Upon receiving the data fields and their values from the application, the logger can determine whether the data fields are defined in the configuration file, validate the values, and log the values at the specified locations. Values of any canonical and/or derived data fields are obtained by the logger and logged at the specified locations.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 5, 8-11, 14-16, and 19-20:
In interpreting the current set of claims, the interview dated 11 June 2021, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 16.
Other dependent claims are also allowed based on their dependencies on claims 1, 11, and 16.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                    June 11, 2021